CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-QSB of Kraig Biocraft Laboratories, Inc., for the Quarter endingSeptember 30, 2007, I, Kim Thompson, Chief Executive Officer of ,Kraig Biocraft Laboratories Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-QSB for the period ending September 30, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for the period ended September 30, 2007, fairly represents in all material respects, the financial condition and results of operations of Kraig Biocraft Laboratories, Inc. Date: November 14, 2007 /s/ Kim Thompson Kim Thompson Chief Executive Officer
